Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 12/03/21.
Claims 1-5 and 8-22 are pending and have been examined.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 8-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Viola (2006/0085032).
	Regarding claims 8-15, Viola discloses a surgical stapling instrument, comprising: (a) an anvil assembly (26) defining at least one staple forming surface (36); and (b) a staple housing assembly (22) configured to drive a plurality of staples against the at least one staple forming surface of the anvil assembly, wherein the staple housing assembly comprises: (i) a plurality of staple pockets (which includes a portion of the driver as shown in annotated Fig. 8 attached below), wherein each staple pocket of the plurality of staple pockets is configured to receive a corresponding staple (S) of the plurality of staples, and (ii) a plurality of glue pockets (24), wherein each glue pocket of the plurality of glue pockets is configured to receive an adhesive, wherein each glue pocket of the plurality of glue pockets is adjacent to and separate from a corresponding 

[AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: rect][AltContent: arrow]
    PNG
    media_image1.png
    289
    281
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

5.	Claim 1-5 and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viola (2006/0085032) in view of Bittner (6,193,129).
	Regarding claims 1-5 and 19, Viola discloses a laparoscopic stapler for stapling tissue, comprising a staple housing assembly (22; Fig. 1) operable to drive staples toward an anvil assembly (26) to perform tissue stapling, wherein the staple housing assembly comprises a pocket (Fig. 8) for containing bio-glue so that upon tissue stapling, the bioglue is released and delivered into tissue clamped between the staple housing assembly and the anvil assembly for tissue gluing (Figs. 7-8); wherein the staple housing assembly is a separate assembly which can be moved relative to the anvil assembly (Fig. 1); wherein the staple housing assembly and the anvil assembly are both substantially T shaped assemblies (as best shown in Fig. 2); wherein the pocket includes a plurality of pockets, each of which corresponds to one of a plurality of staple pockets disposed in the staple housing assembly (Fig. 8); wherein the plurality of pockets (24; Fig. 8) is arranged in a plurality of long circular shaped rows like the staple pockets; and, wherein the staple housing assembly further comprises a blade (50) for tissue cutting and a firing driver (not shown numerically), but fails to disclose wherein the driver is a step driver. Bittner discloses a circular surgical stapler comprising a step driver (45; as shown in Fig. 3) for the purposes of sequentially firing staples and cutting tissue. It would have been obvious to one having ordinary skills in the art to have provided Viola’s driver as a step driver taught by Bittner in order to sequentially fire the staples and cut the fastener tissue. 
. 
	Allowable Subject Matter
6.	Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose or make obvious the claimed combination including the following features:
Wherein each staple is spaced apart from the adhesive.
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731